Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over THI HUONG TRINH ET AL: “Doppler frequency compensation basing the velocity of train and high- speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10- 17), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 in view of Raghavan et al. ( 2018/359648).

For claim 1, THI HUONG TRINH ET AL: “Doppler frequency compensation basing
the velocity of train and high-speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10-17), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 discloses a discussion in par. | and .Il regarding a base station (which is the supervisory service) controlling the access points, AP, (which are the end-point node) and providing correction actions (Doppler compensations). The subject-matter of claim 1 therefore differs from Trinh et al. in that the supervisory service makes use of the feature machine learning and is therefore new. The problem to be solved by the present invention may therefore be regarded as how to improve the system of Trinh et al. from the computational point of view. Raghavan et al. (2018/359648) from the same or similar fields of endeavor teaches a provision of the supervisory service makes use of the feature machine learning and is therefore new. Thus, it would have been obvious to the person of ordinary skill in the art before the filling date of the invention to use the supervisory service makes use of the feature machine learning and is therefore new as taught by Raghavan et al. in the communications network of Trinh et al. for the purpose of training the output of the node.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over THI HUONG TRINH ET AL: “Doppler frequency compensation basing the velocity of train and high-speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10-17), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 in view of Raghavan et al. (2018/359648) and further in view of Nam et al. (2016/0157218). For claims 11 and 20, THI HUONG TRINH ET AL: “Doppler frequency compensation basing the velocity of train and high-speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10-17), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 discloses a discussion in par. | and .Il regarding a base station (which is the supervisory service) controlling the access points, AP, (which are the end-point node) and providing correction actions (Doppler compensations). The subject-matter of claim 1 and 11 therefore differs from Trinh et al. in that the supervisory service makes use of the feature machine learning and is therefore new. The problem to be solved by the present invention may therefore be regarded as how to improve the system of Trinh et al. from the computational point of view. Raghavan et al. (2018/359648) from the same or similar fields of endeavor teaches a provision of the supervisory service makes use of the feature machine learning and is therefore new. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use the supervisory service makes use of the feature machine learning and is therefore new as taught by Raghavan et al. in the communications network of Trinh et al. for the purpose of training the output of the node.

For claims 11 and 20 , THI HUONG TRINH ET AL: “Doppler frequency compensation basing the velocity of train and high-speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10-17), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 in view of Raghavan et al. ( 2018/359648) discloses all the subject matter of the claimed invention with the exception of memory, processor and a non-transitory computer readable medium having executable codes in a communications network. Nam et al. from the same or similar fields of endeavor teaches a provision of the memory, processor and a non-transitory computer readable medium having executable codes (See paragraphs 0014 and 0052). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use memory, processor and a non-transitory computer readable medium having executable codes as taught by Nam et al. in the communication network of THI HUONG TRINH ET AL: “Doppler frequency compensation basing the velocity of train and high- speed railway scenario", 2019 INTERNATIONAL CONFERENCE ON ADVANCED TECHNOLOGIES FOR COMMUNICATIONS (ATC), IEEE, 17 October 2019 (2019-10- 7), pages 155-159, XP033645534, DOI: 10.1109/ATC.2019.8924519 in view of
Raghavan et al. ( 2018/359648) for the purpose of storing codes in the memory to execute the process by the processor.

6. Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
  In the remark of 4/20/2022, applicant traverses the rejection under 35 USC 103(a). The traversal is based on ground Trinh does not cause an action for the train (endpoint node) with respect to the wireless network to be performed. Trinh is entirely silent with respect to causing an action or otherwise controlling an operation of the train. Instead, Trinh's disclosure is directed to a "Doppler frequency compensation model" in which the "Doppler frequency curve is calculated according to the actual train speed" and then used "to compensate carrier frequency offset (CFO) at Access Point (AP) equipment on board."4 In other words, Trinh merely teaches calculations to "compensate [a] Doppler frequency offset"5-without causing the endpoint node to perform an action, as presently claimed. Raghavan and Nam similarly fail to teach the aforementioned claimed features, and thus are unable to cure the deficiencies of Trinh. This argument is not found to be pervasive. Applicant’s attention is directed at paragraph 0035 lines 1-10 and paragraph 0047 lines 1-4 of Raghavan wherein it teaches causing an action for the train (endpoint node) with respect to the wireless network to be performed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476